—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Huttner, J.), entered April 9, 1992, which granted the defendant’s motion for summary judgment.
Ordered that the order is affirmed, with costs.
The plaintiff’s complaint was properly dismissed as barred by the Workers’ Compensation Law (see, Heritage v Van Patten, 59 NY2d 1017; Johnson v Eaton Corp., 178 AD2d 101; Caceras v Zorbas, 148 AD2d 339, affd 74 NY2d 884). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.